


Exhibit 10.01

 

FORM OF CITIGROUP INC. 2012 DIRAP AWARD AGREEMENT

 

Citigroup Inc.

Discretionary Incentive and Retention Award Agreement

Summary

 

Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”), the
awards summarized below, pursuant to the terms of the Discretionary Incentive
and Retention Award Plan (“DIRAP”). The terms, conditions and restrictions of
your awards are contained in this Award Agreement, including the attached Terms
and Conditions (together, the “Agreement”). Deferred stock and restricted stock
awards granted under the 2012 Capital Accumulation Program (“CAP”) are
summarized, along with additional information, in the 2012 Capital Accumulation
Program prospectus dated January 17, 2012, and any applicable prospectus
supplements (together, the “Prospectus”) and the Citigroup 2009 Stock Incentive
Plan, as amended and restated effective April 21, 2011, and as it may be further
amended from time to time (the “Stock Incentive Plan”). Deferred cash awards
granted under the 2012 Deferred Cash Award Plan (“DCAP”) are summarized, along
with additional information, in the 2012 Deferred Cash Award Plan brochure dated
January 17, 2012 (the “Brochure”) and the DCAP plan document.

 

For the awards to be effective, you must [accept][sign] below[ and return this
page of the Agreement]. If you do not formally accept the terms and conditions
of these awards within the time period prescribed by Citigroup, the awards
summarized below may be cancelled.

 

Summary of Participant’s 2012 Capital Accumulation Program Stock Award (the
“Stock Award”)

 

Award date

 

January 17, 2012

Award vehicle

 

[Deferred][Restricted] stock

Number of shares

 

[    ]

Vesting dates (and amount; subject to rounding)

 

January 20, 2013 (25%)

January 20, 2014 (25%)

January 20, 2015 (25%)

January 20, 2016 (25%)(1)

 

Summary of Participant’s 2012 Deferred Cash Award (the “Deferred Cash Award”)

 

Award date

 

January 17, 2012

Principal amount

 

[    ]

Notional interest rate (compounded annually)

 

[  ]%(2)

Vesting dates (and amount)

 

January 20, 2013 (25%)

January 20, 2014 (25%)

January 20, 2015 (25%)

January 20, 2016 (25%)(1)

 

Acceptance and Agreement by Participant. I hereby accept the awards described
above, and agree to be bound by the terms, conditions, and restrictions of such
awards as set forth in this Agreement (which includes the attached Terms and
Conditions), the Prospectus and Brochure, as applicable (acknowledging hereby
that I have read and that I understand such documents), and Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs.

 

CITIGROUP INC.

 

PARTICIPANT’S [SIGNATURE][ACCEPTANCE]:

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

Name:

 

[Title]

 

GEID:

 

--------------------------------------------------------------------------------

(1)  Pro-rata vesting over three years (subject to post-vesting retention
requirements) may be applicable for Code Staff in the United Kingdom or
Identified Staff in the European Union, or elsewhere, as contemplated by local
regulations.

(2)  Interest rate may vary according to regulatory standards.

 

--------------------------------------------------------------------------------


 

CITIGROUP INC.

2012 DIRAP AWARD AGREEMENT

TERMS AND CONDITIONS

 

The Terms and Conditions below constitute part of this Agreement and relate to
the Awards described on the preceding Summary page.  The Stock Award and the
Deferred Cash Award are together referred to as the “Awards” and each, an
“Award.” All references to a Deferred Cash Award in this Agreement shall include
any notional interest or return accrued thereon. Except as otherwise provided
herein, the “Company” shall mean Citigroup and its subsidiaries that participate
in DIRAP, CAP, or DCAP through the making of Awards to their employees.  The
“Committee” shall mean the Personnel and Compensation Committee of the Citigroup
Board of Directors and any person with authority directly or indirectly
delegated from the Committee.

 

1. Participant Acknowledgements.  By accepting the Awards, Participant
acknowledges that:

 

(a)                                  He or she has read and understands the
Prospectus and the Brochure and these Terms and Conditions.  Participant
acknowledges that the official language of these documents is English, and that
unofficial translations of program documents to a language Participant
understands have been made available to Participant upon request to aid his or
her understanding of the official English-language versions.

 

(b)                                 Participant understands that the Awards and
all other incentive awards are entirely discretionary. Participant acknowledges
that, absent a prior written agreement to the contrary, he or she has no right
to receive the Awards, or any incentive award, that receipt of an Award or any
other incentive award is neither an indication nor a guarantee that an incentive
award of any type or amount will be made in the future, and that the Company is
free to change its practices and policies regarding incentive awards at any time
in its sole discretion.

 

(c)                                  Because the Awards are intended to promote
employee retention, among other interests, the Awards will be cancelled if
vesting conditions set forth herein are not satisfied.

 

(d)                                 Any actual, anticipated, or estimated
financial benefit to Participant from the Awards (or any other incentive award)
is not and shall not be deemed to be a normal or an integral part of
Participant’s regular or expected salary or compensation from employment for any
purpose. Participant hereby agrees that neither the Awards nor any amounts
payable in respect of the Award shall be considered when calculating any
statutory, common law or other employment-related payment to Participant,
including any severance, resignation, termination, redundancy, end-of-service,
bonus, long-service awards, pension, superannuation or retirement or welfare or
similar payments, benefits or entitlements.

 

(e)                                  The value that may be realized from a Stock
Award, if any, is contingent and depends on the future market price of Citigroup
stock, among other factors. Equity awards are intended to promote stock
ownership and to align employees’ interests with those of stockholders. Any
monetary value assigned to a Stock Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.

 

(f)                                    A Deferred Cash Award is an unsecured
general obligation of Citigroup and, until paid in accordance with its terms, is
subject to the claims of Citigroup’s creditors. A Deferred Cash Award will
remain denominated in the currency in which it was awarded throughout the
vesting period. However, if Participant works in more than one country between
the award date and a vesting date, Participant will receive proportionate
distribution payments in the local currency of each work country, at exchange
rates determined by the Committee in its sole discretion.

 

2. Vesting Conditions and Transfer Restrictions.  Vesting of any Award is
conditioned on Participant’s continuous employment with the Company up to and
including the scheduled vesting date, unless otherwise provided in this
Agreement.  If the conditions to vesting as specified in this Section 2 are not
satisfied as of the applicable vesting date(s) (including circumstances in which
vesting occurs after

 

2

--------------------------------------------------------------------------------


 

termination of employment), unvested shares in a Stock Award and/or the unvested
portion of the Deferred Cash Award may be canceled.

 

(a)                                  [intentionally omitted].

 

(b) Clawback; Misconduct; Error; Downturn in Performance or Failure of Risk
Management.

 

(i)                                     Any unvested shares in a Stock Award
and/or any unvested portion of a Deferred Cash Award may be canceled or
forfeited if the Committee, in its sole discretion, determines that
(1) Participant received the Award based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains), (2) Participant knowingly engaged in providing inaccurate
information (including knowingly failing to timely correct inaccurate
information) relating to financial statements, (3) Participant materially
violated any risk limits established or revised by senior management, a business
head and/or risk management, or any balance sheet or working or regulatory
capital guidance provided by a business head, or (4) Participant has engaged in
“gross misconduct” as defined in Section 3(f) hereof.

 

(ii)                                  If Participant has been designated as
“U.K. Code Staff” or “EU Identified Staff” (hereinafter, “Identified Staff”) and
the Committee determines (1) there is reasonable evidence that Participant
engaged in misconduct or committed material error, in either case in connection
with his or her employment, or (2) the Company or Participant’s business unit
has suffered a material downturn in its financial performance or a material
failure of risk management, the Committee in its sole discretion may determine
that any unvested shares in a Stock Award [and/or the unvested portion of a
Deferred Cash Award] shall be canceled or that the number of shares [and/or the
cash payment] that is or may otherwise become distributable [or payable] to
Participant pursuant to this Agreement shall be reduced.

 

(c) Transfer Restriction Applicable to Identified Staff.

 

(i) Stock Awards. If Participant has been designated as Identified Staff, shares
that vest pursuant to this Agreement may not be sold or otherwise transferred
for a period beginning on the applicable vesting date and ending on the earlier
of (1) [six months](3) from the applicable vesting date, or (2) the date of
Participant’s death. Notwithstanding the foregoing, if the Company is required
to withhold any tax upon the vesting of such shares, the number of whole shares
that are sufficient to satisfy the minimum amount of tax that is required to be
withheld will be so withheld, but only to the extent permitted by applicable
law, and in such case, only the net, after-tax shares will be subject to the
restriction on sale or other transfer.  If Participant’s tax liability in
connection with the vesting of any shares subject to the Award exceeds the
minimum statutory withholding obligation of the Company, or if Participant is an
Expatriate subject to hypothetical tax that exceeds the minimum statutory
withholding obligation of the Company (including, in each case, if no
withholding is required by applicable law), the Company may, in its discretion,
but only to the extent permitted by applicable law, release from restriction a
number of whole shares that, if sold at then current market prices, as
determined by the Company, will be sufficient to cover Participant’s actual (or
hypothetical) tax liability. To the extent the withholding or release of
sale-restricted shares for the purpose of funding tax (or hypothetical tax)
obligations is not permitted for any reason, Participant will be required to
fund payment of the amount due in cash.

 

[(ii) Deferred Cash Awards. If Participant has been designated as Identified
Staff, each portion of a Deferred Cash Award that vests pursuant to this
Agreement will not be distributable to the Participant for a period beginning on
the applicable vesting date and ending on the earlier of (1) [six months] (1) 
from the applicable vesting date or (2) the date of Participant’s death.
Notional interest shall continue to accrue until such award is distributable. 
Notwithstanding the foregoing, if the Company is required to withhold any tax
upon the vesting of a portion of the Deferred Cash Award, the Company will
withhold from the vested portion of the Deferred Cash Awards to the extent
permitted by applicable law, and net after-tax amount will be distributable at
the end of the six-month period. If Participant’s tax liability exceeds the

 

--------------------------------------------------------------------------------

(3)  Restricted periods may range from six months to one year.

 

3

--------------------------------------------------------------------------------


 

minimum statutory withholding obligation of the Company, or if Participant is an
Expatriate subject to hypothetical tax that exceeds the minimum statutory
withholding obligation of the Company (including, in each case, if no
withholding is required by applicable law), Participant will be required to fund
payment of the amount due in cash.]

 

(d) Additional Conditions.  Only whole shares of Citigroup stock may be
delivered when shares are distributable, and the Company will not be liable to
Participant with respect to canceled fractional shares or for payment in lieu of
fractional shares except to the extent provided in the Prospectus. Once all
applicable conditions to vesting have been satisfied, vested Awards will be
distributed as soon as administratively practicable, except as may be provided
elsewhere in this Agreement.  Vesting and distribution in each case are subject
to receipt of the information necessary to make required tax payments and
confirmation by Citigroup that all applicable conditions to vesting and
distribution have been satisfied.  All distributions of shares pursuant to the
Stock Award shall be net of any shares withheld for taxes, and distributions
pursuant to the Deferred Cash Award will be net of any amounts withheld for
taxes.

 

3. Termination of Employment and Other Changes in Status.  If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Awards will be affected as provided in this Section 3.  If
Participant’s employment with the Company terminates for any reason not
described below, the Awards will be canceled.

 

(a) Voluntary Resignation.  If Participant voluntarily terminates his or her
employment with the Company and at such time does not satisfy the conditions of
Section 3(j), (k) or (l) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; all unvested shares in a Stock Award
and the unvested portion a Deferred Cash Award will be canceled and Participant
shall have no further rights of any kind with respect to the Awards.

 

(b) Disability.  Awards will continue to vest on schedule subject to all other
provisions of this Agreement during Participant’s approved disability leave
pursuant to a Company disability policy.  If Participant’s approved disability
leave ends with a termination of Participant’s employment by the Company on
account of Participant’s disability, unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement.

 

(c) Approved Personal Leave of Absence (Non-Statutory Leave).

 

(i) Awards will continue to vest on schedule subject to all other provisions of
this Agreement during the first six months of Participant’s personal leave of
absence that was approved by management of Participant’s business unit in
accordance with the leave of absence policies applicable to Participant (an
“approved personal leave of absence”).  Unvested shares in a Stock Award and/or
the unvested portion of a Deferred Cash Award will be canceled as soon as the
approved personal leave of absence has exceeded six months, except as provided
in paragraph (ii) below.

 

(ii) If Participant’s employment terminates for any reason specified elsewhere
in this Section 3 during the first six months of an approved personal leave of
absence, the Awards will be treated as described in the applicable provision of
this Section 3. If Participant satisfies the conditions of Section 3(k) or
(l) before the approved personal leave of absence exceeds six months, unvested
Awards will continue to vest on schedule subject to Section 3(k) or (l), as
applicable.

 

(d) Statutory Leave of Absence. Unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement during a leave of
absence that is approved by management of Participant’s business unit, is
provided by applicable law and is taken in accordance with such law and
applicable Company policy (a “statutory leave of absence”).  If Participant’s
employment terminates for any reason specified elsewhere in this Section 3
during a statutory leave of absence, the Awards will be treated as described in
the applicable provision of this Section 3. If Participant satisfies the
conditions of Section 3(k) or (l) during a statutory leave of absence, unvested
Awards will continue to vest on schedule,

 

4

--------------------------------------------------------------------------------


 

subject to Section 3(k) or (l), as applicable. If a statutory leave of absence
is followed without interruption by an approved personal leave of absence,
Participant will be deemed to have voluntarily terminated his or her employment
pursuant to Section 3(a) (or Section 3(k) or (l), if applicable) on the date
that the combined leaves exceed six months.

 

(e) Death.  If Participant’s employment terminates by reason of Participant’s
death, or if Participant dies following a termination of his or her employment,
unvested Awards will vest and become distributable to Participant’s estate at
such time.

 

(f) Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below), vesting of the Awards will cease on the date Participant’s employment is
so terminated; unvested shares and any vested but undistributed shares in a
Stock Award, and/or the unvested portion or vested but undistributed portion of
a Deferred Cash Award will be canceled as of the date Participant’s employment
is terminated and Participant shall have no further rights of any kind with
respect to the Award.  For purposes of this Agreement, “gross misconduct” means
any conduct that is determined by the Committee, in its sole discretion, (i) to
be in competition with the Company’s business operations, (ii) to be in breach
of any obligation that Participant owes to the Company or Participant’s duty of
loyalty to the Company, (iii) to be materially injurious to the Company, or
(iv) to otherwise constitute gross misconduct. For purposes of this
Section 3(f), “Company” shall mean Citigroup and any of its subsidiaries.

 

(g) Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement.

 

(h) Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary of Citigroup that does not participate in DIRAP, CAP or DCAP,
unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement.

 

(i) Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity that is the subject
of a transaction that is described in Section 409A(a)(2)(A)(v) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)(hereinafter, a
“change in control”), or if Citigroup experiences a change in control, unvested
Awards will continue to vest on schedule subject to all other provisions of this
Agreement. In the event of a “Change of Control” (as defined in the Stock
Incentive Plan) of Citigroup, the Committee, in its sole discretion may, subject
only to the limitations specified in the Stock Incentive Plan and in Sections
12, 13 and 14 of this Agreement, take any actions with respect to awards
(including this Award) that are permitted by the Stock Incentive Plan,
including, but not limited to, making adjustments that it deems necessary or
appropriate to reflect the transaction, or causing awards to be assumed, or new
rights substituted therefor, by the surviving entity in such transaction.

 

(j) Voluntary Resignation to Pursue Alternative Career.  If Participant has not
met the conditions of Section 3(k) or (l), and Participant voluntarily resigns
from his or her employment with the Company to work in a full-time paid career
in government service, for a bona fide charitable institution, or as a teacher
at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), unvested Awards will
continue to vest on schedule subject to all other provisions of this Agreement,
provided that Participant remains employed in the alternative career (or a new
alternative career) until each scheduled vesting date, or until such earlier
date on which Section 3(e) applies. Vesting under this Section 3(j) will be
conditioned upon Participant providing by each subsequent vesting date, if
requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant vesting date,
unvested Awards will be canceled.

 

5

--------------------------------------------------------------------------------


 

(k) Satisfying the “Rule of 75.”  If Participant has completed a number of full
years of service with the Company that, when added to his or her age, equals at
least 75 (the “Rule of 75”), unvested Awards will continue to vest on schedule
subject to all other provisions of this Agreement, except Participant will no
longer be required to remain employed by the Company, provided that if
Participant has voluntarily terminated his or her employment, Participant is
not, at any time up to and including each scheduled vesting date (or until such
earlier date on which Section 3(e) applies), employed by a Significant
Competitor of the Company (as defined in Section 3(m) below).

 

(l) Satisfying the “Rule of 60.”  If Participant does not satisfy the conditions
of Section 3(k) above, but (i) is at least age 50 and has completed at least
five full years of service with the Company and Participant’s age plus the
number of full years of service with the Company equals at least 60, or
(ii) Participant is under age 50, but has completed at least 20 full years of
service with the Company and Participant’s age plus the number of full years of
service with the Company equals at least 60 (the “Rule of 60”), unvested Awards
will continue to vest on schedule subject to all other provisions of this
Agreement, except Participant will no longer be required to remain employed by
the Company, provided that if Participant has voluntarily terminated his or her
employment, Participant is not, at any time up to and including each scheduled
vesting date (or until such earlier date on which Section 3(e) applies),
employed by a Significant Competitor of the Company (as defined in
Section 3(m) below).

 

(m) Definition of “Significant Competitor;” Certification of Compliance.

 

(i) For purposes of this Agreement, a “Significant Competitor” of the Company
shall mean any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion.  For purposes of this Section 3(m), “Company” shall mean Citigroup
and any of its subsidiaries.

 

(ii) Whenever an Award continues to vest pursuant to Section 3(k) or
(l) following a termination of employment, the vesting of the Award will be
conditioned upon Participant’s providing by each subsequent vesting date, if
requested by the Company, a written certification that Participant has not been
employed by a Significant Competitor in a form satisfactory to the Company. The
list of Significant Competitors in effect at the time Participant terminates
employment with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant vesting date, vesting of Awards
will cease and Participant shall have no further rights of any kind with respect
to the Awards.

 

4. Transferability.

 

(i)                                     Unvested Awards and vested and
sale-restricted or undistributed Awards may not be sold, pledged, hypothecated,
assigned, margined or otherwise transferred, other than by will or the laws of
descent and distribution, and no Award or interest or right therein shall be
subject to the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy or divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Participant agrees that any purported transfer shall be null and void,
and shall constitute a breach of this Agreement causing damage to the Company
for which the remedy shall be cancelation of the Award. During Participant’s
lifetime, all rights with respect to the Awards shall be exercisable only by
Participant, and any and all payments in respect of the Awards shall be to
Participant only. The Company shall be under no obligation to entertain,
investigate, respect, preserve, protect or enforce any actual or purported
rights or interests asserted by any creditor of Participant or any other third
party in the Award, and Participant agrees to take all reasonable measures to
protect the Company against any such claims being asserted in respect of
Participant’s Awards and to reimburse the Company for any and all reasonable
expenses it incurs defending against or complying with any such third-party
claims if Participant could have reasonably acted to prevent such claims from
being asserted against the Company.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Citigroup may assign the legal obligation
to pay Participant’s Deferred Cash Award to Participant’s employer without the
consent of Participant.

 

5. Stockholder Rights.  Participant shall have no rights as a stockholder of
Citigroup over any shares subject to a Stock Award, unless and until the shares
are distributed to Participant following their vesting.  During the vesting
period, Participant will be entitled to receive dividend equivalent payments in
respect of unvested shares still subject to the Stock Award, to the extent
dividends would be payable at such times to record holders of the same number of
shares of outstanding Citigroup stock.

 

6. Right of Set Off.  Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the Code, retain for itself funds or
securities otherwise payable to Participant pursuant to the Awards or any award
under any award program administered by Citigroup to offset any amounts paid by
the Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any award is canceled pursuant to its terms.  The
Company may not retain such funds or securities and set off such obligations or
liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

 

7. Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Awards and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors. 
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.

 

8. Plan Administration.  The Stock Award described in this Agreement has been
granted subject to the terms of the Stock Incentive Plan, and the shares
deliverable to Participant in connection with a Stock Award will be from the
shares available for grant pursuant to the terms of the Plan. The Deferred Cash
Award described in this Agreement has been granted subject to the terms of the
DCAP plan document.  The Committee has the exclusive discretionary authority to
make determinations regarding the administration of the Awards.

 

9. Adjustments to Awards.

 

(a)                                  Stock Awards.  In the event of any change
in Citigroup’s capital structure on account of (i) any extraordinary dividend,
stock dividend, stock split, reverse stock split or any similar equity
restructuring; or (ii) any combination or exchange of equity securities, merger,
consolidation, recapitalization, reorganization, divestiture or other
distribution (other than ordinary cash dividends) of assets to stockholders, or
any other similar event affecting Citigroup’s capital structure, to the extent
necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee shall make such appropriate equitable adjustments as
may be permitted by the terms of the Stock Incentive Plan and applicable law, to
the number or kind of shares subject to a Stock Award.

 

(b)                                  Deferred Cash Awards. In the event of any
change in applicable tax laws or accounting principles, the Committee shall make
appropriate equitable adjustments to any Deferred Cash Award, which adjustments
shall not require the consent of the affected Participants.

 

(c)                                  Adverse Consequences.  Notwithstanding the
foregoing, the Committee may, in its discretion, decline to adjust any Award
made to a Participant, if it determines that such adjustment would violate
applicable law or result in adverse tax consequences to Participant or the
Company, and neither the Committee nor Citigroup shall be bound to compensate
any Participant for any such adjustment not made, nor shall they be liable to
Participant for any additional personal tax or other consequences of any
adjustments that are made to an Award.

 

7

--------------------------------------------------------------------------------


 

10. Taxes and Tax Residency Status.

 

(a)                                  Compliance. By accepting the Awards,
Participant agrees to pay all applicable taxes (or hypothetical tax, if
Participant is subject to tax equalization or tax protection pursuant to a
Citigroup Expatriate policy) and to file all required tax returns in all
jurisdictions where Participant is subject to tax and/or an income tax filing
requirement. To the extent the Company is required to withhold tax in any
jurisdiction upon the vesting of the Awards or at such times as otherwise may be
required in connection with the Awards, Participant acknowledges that the
Company may (but is not required to) provide Participant alternative methods of
paying the Company the minimum amount due to the appropriate tax authorities, as
determined by the Company (or to the Company, in the case of hypothetical tax).
If Participant is a current or former Citigroup Expatriate subject to tax
equalization, Participant agrees to promptly pay to the Company, in cash (or by
any other means acceptable to the Company), the excess of the amount of
hypothetical tax due over the minimum amount of actual tax that is required by
law to be withheld with respect to the Awards (or other subject award). To
assist Citigroup in achieving full compliance with its obligations under the
laws of all relevant taxing jurisdictions, Participant agrees to keep complete
and accurate records of his or her income tax residency status and the number
and location of workdays outside his or her country of income tax residency from
the date of the Awards until the vesting of the Awards and the subsequent sale
of any shares received in connection with a Stock Award. Participant also agrees
to provide, upon request, complete and accurate information about his or her tax
residency status to Citigroup during such periods. Participant will be
responsible for any tax due, including penalties and interest, arising from any
misstatement by Participant regarding such information.

 

(b)                                  Stock Awards. If no method of tax
withholding is specified at or prior to the time any tax (or hypothetical tax)
is due on a Stock Award, or if Participant does not make a timely election, the
Company will withhold a sufficient number of shares from the vested shares that
are distributable to Participant to fund only the minimum amount of tax that is
required by law to be withheld, but only if such shares have vested pursuant to
the terms of this Agreement. Participant agrees that the Company, in its
discretion, may require that some or all of the tax (or hypothetical tax)
withholding obligations in connection with the Stock Award or any other equity
award must be satisfied in cash only, that timely payment of such amounts when
due will be considered a condition to vesting of the Stock Award (or other
subject equity award), and that if the required amounts are not timely remitted
to the Company, the Stock Award (or other subject equity award) may be canceled.
Whenever withholding in shares is permitted or mandated by the Company, the
number of shares to be withheld will be based on the fair market value of the
shares on the date they are withheld, as determined by the Company. Whenever the
payment of required withholding tax (or hypothetical tax) in cash is permitted
or mandated by the Company and provision for timely payment of such amounts by
Participant has not been made, instead of canceling an equity award (as provided
above), the Company, in its sole discretion, may sell on behalf of Participant,
at Participant’s market risk and expense, the number of shares subject to the
award that at the market sale price obtainable for the shares on or as soon as
practicable after the due date for the tax (or hypothetical tax) owed by
Participant, will produce sufficient proceeds to satisfy Participant’s tax (or
hypothetical tax) obligation, and remit such proceeds to the appropriate tax
authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant’s obligation to the Company); any remaining sales
proceeds, after deduction for commissions and other reasonable and customary
expenses, and any remaining shares (if otherwise distributable to Participant)
will be delivered to Participant.

 

11. Entire Agreement; No Right to Employment.  The plan and program documents,
the Prospectus, the Brochure and this Agreement constitute the entire
understanding between the Company and Participant regarding the Awards and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company.  Nothing contained herein or in any incentive plan
or program documents shall confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.

 

12. Amendment.  The Committee may in, its sole discretion, modify, amend,
terminate or suspend an Award at any time to the extent permitted or required by
applicable law, the Plan, and the DCAP plan document, except that no
termination, suspension, modification or amendment of an Award shall cause an
award to violate Section 409A of the Code.

 

8

--------------------------------------------------------------------------------


 

13. Section 409A and Section 457A Compliance.

 

(a)                                  Tax Liability. Participant understands that
as a result of Section 409A and/or Section 457A of the Code, if Participant is a
U.S. taxpayer he or she could be subject to adverse tax consequences if the
Award or the plans and program documents are not administered in accordance with
the requirements of Section 409A or Section 457A.  Participant further
understands that if Participant is a U.S. taxpayer, and an Award is considered
to be a “nonqualified deferred compensation plan” and Participant’s employer is
considered to be a “nonqualified entity” (as such terms are defined in
Section 409A and/or Section 457A of the Code), Participant could be subject to
accelerated income recognition or other adverse tax consequences with respect to
all or a portion of the Award. In such circumstances, Citigroup may, but will
not be required to, modify or amend the Awards, as provided by the Stock
Incentive Plan or the DCAP plan document. However, Participant acknowledges that
there is no guarantee that the Awards, or any amendment or modification thereto,
will successfully avoid unintended tax consequences to Participant and that the
Company does not accept any liability therefor.

 

(b)                                  Specified Employees. If an Award is subject
to Section 409A of the Code, this Agreement may not be amended, nor may the
Award be administered, to provide for any distribution of shares to occur upon
any event that would constitute a “separation from service” (within the meaning
of Section 409A of the Code) if Participant is a “specified employee” (within
the meaning of Treas. Reg. § 1.409A-1(i)(1)) at the time of such Participant’s
“separation from service,” unless it is provided that the distribution shall not
be made until the date which is six months from such “separation from service,”
or, if earlier, the date of Participant’s death and that during such six-month
deferral period, Participant shall not be entitled to interest, dividends,
dividend equivalents, or any compensation for any loss in market value or
otherwise which occurs with respect to the Award during such deferral period.

 

(c)                                  Modification. By accepting the Awards,
Participant hereby consents to the amendment or modification of an Award and any
outstanding award(s) heretofore granted to Participant, as provided by
Section 13(a) of this Agreement, to the extent any such awards may result in
taxation pursuant to Section 409A or Section 457A of the Code; provided,
however, that (i) no such amendment or modification shall be made if it would
violate the terms and conditions of Participant’s offer letter or employment
agreement, and (ii) unless the Committee determines otherwise, any amendment or
modification to outstanding award(s) pursuant to this Section 13(c) shall
maintain, to the maximum extent practicable, the original intent of the amended
or modified provision without contravening the provisions of Section 409A or
Section 457A of the Code. The amendment or modification of any award(s) pursuant
to this consent shall be at the Company’s sole discretion and the Company shall
not be obligated to amend or modify the Award(s) or any plan or program
documents, nor shall the Company be liable for any adverse tax or other
consequences to Participant resulting from such amendments or modifications or
the Company’s failure to make any such amendments or modifications for purposes
of complying with Section 409A or Section 457A of the Code or for any other
purpose.

 

14. Compliance with Regulatory Requirements.  Notwithstanding any provision of
this Agreement to the contrary, the Awards may be amended or modified to the
extent required or permitted under any policy implemented at any time by the
Company in its discretion to (a) to comply with any legal, regulatory or
governmental requirements, directions, supervisory comments, guidance or
promulgations specifically including but not limited to guidance on remuneration
practices or sound incentive compensation practices promulgated by any U.S. or
non-U.S. governmental or regulatory agency or authority, (b) comply with the
listing requirements of any stock exchange on which the Company’s common stock
is traded or (c) comply with or enable the Company to qualify for any government
loan, subsidy, investment or other program.

 

15. Arbitration; Conflict; Governing Law.  Any disputes related to the Awards
shall be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion. This Agreement
shall control in the event of a conflict between this Agreement and the
Prospectus or the Brochure. In the event of a conflict between this Agreement
and the Stock Incentive Plan and/or the DCAP plan document, the Stock Incentive
Plan or the DCAP plan

 

9

--------------------------------------------------------------------------------


 

document, as applicable, shall control. This Agreement shall be governed by the
laws of the State of New York (regardless of conflict of laws principles) as to
all matters, including, but not limited to, the construction, application,
validity and administration of the Company’s incentive award programs.

 

16. Disclosure Regarding Use of Personal Information and Participant’s Consent.

 

(a)                                  Definition and Use of “Personal
Information.” In connection with the grant of the Awards, and any other award
under other incentive award program, and the implementation and administration
of any such program, including, without limitation, Participant’s actual
participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant’s home country.

 

The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s home country to other Citigroup entities and
third parties located in the United States and in other countries. Specifically,
those parties that may have access to Participant’s information for the purposes
described herein include, but are not limited to, (i) human resources personnel
responsible for administering the award programs, including local and regional
equity award coordinators, and global coordinators located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Stock Incentive Plan and DCAP; (v) Citigroup’s technology
systems support team (but only to the extent necessary to maintain the proper
operation of electronic information systems that support the incentive award
programs); and (vi) internal and external legal, tax and accounting advisors
(but only to the extent necessary for them to advise the Company on compliance
and other issues affecting the incentive award programs in their respective
fields of expertise). At all times, Company personnel and third parties will be
obligated to maintain the confidentiality of Participant’s personal information
except to the extent the Company is required to provide such information to
governmental agencies or other parties.  Such action will always be undertaken
only in accordance with applicable law.

 

(b) Participant’s Consent. BY ACCEPTING THE AWARDS, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER
AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDERTHE TERMS OF SUCH PLAN OR
PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE
USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE
MAY OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER
AWARD, AS DESCRIBED ABOVE.

 

***

 

10

--------------------------------------------------------------------------------
